585 So. 2d 1198 (1991)
Varick F. DuBOSE, Appellant,
v.
STATE of Florida, Appellee.
No. 90-3665.
District Court of Appeal of Florida, First District.
September 26, 1991.
Nancy A. Daniels, Public Defender, and P. Douglas Brinkmeyer, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., and Laura Rush, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
Varick F. DuBose has appealed his sentencing as an habitual felony offender. We affirm, but as conceded by the state, must remand for correction of the written sentencing order, on which the trial judge erroneously marked the habitual offender section for DuBose's misdemeanor convictions. Upon remand, the sentencing order for Counts II, III and V must be corrected to reflect that the special sentencing provision for habitual offender status does not apply to these misdemeanor offenses. See Peterson v. State, 576 So. 2d 1385 (Fla. 4th DCA 1991).
JOANOS, C.J., and SMITH and ZEHMER, JJ., concur.